UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                 Chapter 11
 TS EMPLOYMENT, INC.,
                                                 Case No. 15-10243-mg
                        Debtor.
 JAMES FELTMAN, not individually but             Adv. Pro. No. 18-01649-mg
 solely as chapter 11 trustee for TS
 Employment, Inc.,                               STIPULATION AND ORDER
                        Plaintiff,               EXTENDING TIME TO ANSWER
                                                 SECOND AMENDED COMPLAINT
          - against -

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.

          The above-named Plaintiff and Defendants stipulate and agree that Defendants’ time to

answer the Second Amended Complaint (ECF No. 16) is hereby extended through August 2, 2019.

Dated: July 11, 2019

 JENNER & BLOCK LLP                              STORCH AMINI PC

 /s/ Vincent E. Lazar                            /s/ Jeffrey Chubak
 Vincent E. Lazar                                Steven G. Storch
 353 North Clark Street                          Jeffrey Chubak
 Chicago, Illinois 60654                         140 East 45th Street, 25th Floor
 (312) 222-9350                                  New York, New York 10017
 vlazar@jenner.com                               (212) 490-4100
 - and -                                         sstorch@storchamini.com
 Richard Levin                                   jchubak@storchamini.com
 Carl Wedoff                                     Attorneys for Defendants
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600
 rlevin@jenner.com
 cwedoff@jenner.com
 Attorneys for Plaintiff

IT IS SO ORDERED.
Dated: July 11, 2019
       New York, New York

                                             _____/s/ Martin Glenn_______
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge
